DETAILED ACTION
In Reply filed on 07/11/2022 for the amendment submitted on 06/08/2022, claims 1-20 are pending. Claims 11-20 are withdrawn based on restriction requirement. Claims 1 and 10 are currently amended. Claims 1-10 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous objections to drawings and specifications have been withdrawn based on the Applicant’s amendment. 
Previous 35 USC 112(b) rejection of claim 10 has been withdrawn based on the Applicant’s amendment. However, new rejection has been established. 
Previous 35 USC 102 rejection of claims 1-3, 5-6, and 8-9 as anticipated by Totzeck have been maintained in view of the Applicant’s argument. See Response to Argument below.
Previous 35 USC 103 rejection of claims 4, 7, and 10 have been maintained in view of the Applicant’s argument. See Response to Argument below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first radiation melting powder”. The metes and bounds of the term are unclear which renders the claim indefinite. It is unclear if the term is referring to a powder or a radiation source. If the limitation is directed to a powder, it is unclear as to how a laser radiation source can provide a powder. If the limitation is directed to radiation, it is unclear whether the radiation needs to melt the powder or the radiation is just directed at already melted powder. For the purpose of compact prosecution, the Examiner is interpreting the claim as a first radiation to melt powder. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2020/0223146 (“Totzeck et el” hereinafter Totzeck). 
Regarding Claim 1, Totzeck teaches a method for performing sub-surface porosity detection in an additively manufactured part ([0025] and [0027]), the method comprising: 
providing, by a laser radiation source (Figure 2, laser 24), a first radiation melting powder in a region of a powder bed along a beam of the first radiation the region of the powder bed being part of a corresponding region of an additively manufactured part (Figure 2, the laser 24 serves to melt the metal powder 21 locally where a layer of the workpiece 22 is to be created, the metal powder 21 then subsequently solidifying [0006]); 
imaging the region of the powder bed while the first radiation is being provided to the powder bed ([0025], analysis of the workpiece occurs during the manufacturing process by means of a combination of infrared thermography and electronic speckle interferometry. Infrared thermography involves using infrared camera to radiate the surface [0084]);
generating data sets indicative of the temperature of the region of the powder bed ([0084, IR camera measures temperature vs time); and 
detecting, from the data sets, a defect signature indicative of the presence of a sub-surface defect in the region of the additively manufactured part ([0085], the temperature differences detected by the infrared camera are evaluated to determine presents of pores).
Regarding Claim 2, Totzeck teaches the method according to claim 1, wherein imaging the region of the powder bed comprises performing infrared imaging of the region of the powder bed using an infrared camera focused down the beam of the first radiation (Figure 7, infrared camera 710 and [0084], an infrared radiation distribution at the surface is recorded by way of an infrared camera 710).
Regarding Claim 3, Totzeck teaches the method according to claim 1, wherein imaging the region of the powder bed comprises tracking a hot spot region of the powder bed and performing imaging of the hot spot region of the powder bed, wherein the hot spot region is a region of the powder bed having a temperature above a threshold temperature after receiving the first radiation ([0084], the workpiece is irradiated by a heat source which implies the workpiece layer being irradiated is above the threshold temperature, it means the material undergoes phase change, and the region being irradiated is considered to be a hot spot region. Simultaneously, an infrared camera is used to image the surface).
Regarding Claim 5, Totzeck teaches the method according to claim 1, wherein detecting the defect signature comprises detecting a change in the cooling rate of the region of the additively manufactured part ([0084] and [0085], the change in temperature as the manufactured part is cooled are detected by the infrared camera and evaluated to determine pores).
Regarding Claim 6, Totzeck teaches the method according to claim 1, further comprising performing X- ray imaging ([0041], the test unit comprise an infrared thermography test unit and/or an x-ray test unit) of the region of the additively manufactured part to detect the presence of the defect after the region of the powder bed has received the first radiation (Figure 8, x-ray source 81 and [0088]).
Regarding Claim 8, Totzeck teaches the method according to claim 1, further comprising providing a second radiation to the region of the additively manufactured part having the sub-surface defect ([0062], the defective layer is removed which implies the use of a second radiation).
Regarding Claim 9, Totzeck teaches the method according to claim 8, wherein the second radiation re- melts the additively manufactured part to release fluids trapped in the additively manufactured part ([0062], the defective layer is reapplied using corrected process parameter).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0223146 (“Totzeck et el” hereinafter Totzeck).
Regarding Claim 4, Totzeck teaches the method according to claim 3. Totzeck does not explicitly teach wherein the imaging of the hot spot region of the powder bed is performed for between 2 and 5 milliseconds after the threshold temperature has been exceeded.
However, Totzeck teaches that an infrared camera is use to take image of the manufacturing after each layer ([0087]) to measures the temperature of the surface over a period of time ([0084]). The time window of imaging is determined by the cooling time starting with a maximum thermal contrast ([0084]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimized the imaging time required to capture the cooling time of the layer of material to detected the temperature differences to identify the type and position of the defect within the manufactured object ([0085]). See MPEP 2144.05(II)(A).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0223146 (“Totzeck et el” hereinafter Totzeck) as applied to claim 6 above, and further in view of Real – time monitoring of laser powder bed fusion process using high-speed X-ray imaging and diffraction (“Zhao et al” hereinafter Zhao), as cited in IDS.
Regarding Claim 7, Totzeck teaches the method according to claim 6. Totzeck teaches X-ray scatterometry is used to detected any defects within the manufactured objection, however Totzeck fails to explicitly teach analyzing the X-ray imaging results and the data sets to determine a thermal characteristic of a temperature curve, wherein the thermal characteristic is indicative of the presence of the sub-surface defect.
However, Zhao teaches analyzing the X-ray imaging results and the data sets to determine a thermal characteristic of a temperature curve, wherein the thermal characteristic is indicative of the presence of the sub-surface defect (Page 2-Page 3, real time X-ray image detect thermal distribution of melt pool and any nonuniform distribution will be considered as pore formation).
Totzeck and Zhao are considered to be analogous to the claimed invention because both are in the same field of using real-time X-ray imaging to measures defects within the manufactured object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the X-ray scatterometry as disclosed by Totzeck by a high-speed X-ray imaging as taught by Zhao to measure the thermal distribution of a layer of material in real time (Page 3). Furthermore, the result of the substitution would have been obvious and predictable. See MPEP 2143 (I)(B).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0223146 (“Totzeck et el” hereinafter Totzeck) as applied to claim 1 above, and further in view of Measurement of process dynamics through coaxially aligned high speed near-infrared imaging in laser powder bed fusion additive manufacturing (“Fox et al” hereinafter Fox), copy provided. 
Regarding Claim 10, Totzeck teaches the method according to claim 1. Totzeck fails to teach wherein the imaging is performed with a temporal resolution of less than 0.2 milliseconds. 
However, Fox teaches the imaging is performed with a temporal resolution of less than 0.2 milliseconds (Page 2, methodology, the camera is set with a 31.62 μs exposure time).
Totzeck and Fox are considered to be analogous to the claimed invention because both are in the same field of using real-time infrared imaging to measures defects within the manufactured object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the imaging camera as disclosed by Totzeck by a camera with image resolution of less than 0.2 milliseconds as taught by Fox because the result of the substitution would have been obvious and predictable. See MPEP 2143 (I)(B).
Response to Arguments
Applicant's arguments filed on 07/11/2022 for the amendment submitted on 06/08/2022 have been fully considered but they are not persuasive. 
The Applicant argues that Totzeck reference does not disclose “providing, by a laser radiation source, a first radiation to a region of a powder bed…” and “imaging the region of the powder bed while the first radiation is being provided to the powder bed,” as claim 1 recites. That is, Totzeck discloses two separate radiation sources that provide different intensities and wavelengths of radiation to a workpiece for two completely different purposes at two different times. In particular, Totzeck does not disclose first radiation that melts the powder in the region of the powder bed and imaging of the region of the powder bed while the first radiation, laser radiation that melts the powder, is being provided to the powder bed. 
The Examiner respectfully disagrees. Under the broadest reasonable interpretation (BRI), the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. In this case, the claimed subject matter does not claimed one radiation source performing both melting of the powder bed material and imaging the region of the powder bed. Thus, under BRI, two radiation sources can be present with one doing the melting of the powder bed materials while the other imaging the powder bed materials simultaneously. Totzeck teaches in Figure 2, a laser 24 serves to melt the metal powder 21 locally where a layer of the workpiece 22 is to be created, the metal powder 21 then subsequently solidifying [0006] and analysis of the workpiece occurs during the manufacturing process by means of a combination of infrared thermography and electronic speckle interferometry ([0025]). Therefore, Totzeck does teach both functional limitations of melting and imaging of the powder bed as recited in claim 1. In addition, Figure 1 of the instant applicant also discloses two different radiation sources, radiation source 104 and infrared camera 112. Therefore, the claimed subject matter is not directed to one radiation source performing both functions. 
Furthermore, Totzeck teaches it is also possible in particular to characterize the topography of the melting bath with the use of laser sintering, while a currently printed layer or a group of layers is analyzed for defects by means of the infrared thermography ([0077]). In addition, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (MPEP 2144. IV). Therefore, Totzeck does teach all of the functional limitations of claim 1.
The Applicant argues Totzeck does not disclose or suggest imaging of a hot spot of a powder bed for between 2 and 5 milliseconds after a threshold has been exceeded as recited in claim 4. In particular Totzeck describes a window of time during which an image must be captured and not imaging over a period of time as claimed. 
The Examiner respectfully disagrees. Totzeck discloses the time window of imaging is determined by the cooling time starting with a maximum thermal contrast ([0084]) and by definition, cooling time is how long it will take for the temperature to decrease. Therefore, it is implied that the imaging must be taken over a period of time in order to determine a cooling time. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimized the imaging time required to capture the cooling time of the layer of material to detected the temperature differences to identify the type and position of the defect within the manufactured object ([0085]). See MPEP 2144.05(II)(A).  
The Applicant argues Zhao does not disclose or suggest analyzing X-ray imaging results and data sets to determine a thermal characteristics of a temperature curve, wherein the thermal characteristic is indicative of the presence of a sub-surface defect as recited in claim 7. In particular, nowhere does Zhao mention or discuss temperature at all, and therefore Zhao could not disclose or suggest determining a thermal characteristics indicative of the presence of a sub-surface defect. 
The Examiner respectfully disagrees. Zhao discloses real time X-ray image detection of thermal distribution of melt pool and any nonuniform distribution will be considered as pore formation. Thermal distribution by definition represents a heat/temperature distribution over a surface of melt pool as the powder material being melted by radiation during the laser powder bed fusion process. Further, Zhao discloses any nonuniform thermal distribution represent presence of pore formation as the result of continuous laser heating (Page 2-Page 3). Therefore, Zhao does teach all of the functional limitation of claim 7.
In conclusion, Totzeck does teach all of the functional limitations of Claim 1 and the 35 USC 102 rejections with claims 2-3, 5-6, and 8-9 are maintained since claim 1 is not allowable over the art of the record. Furthermore, the 35 USC 103 rejections with claims 4, 7, and 10 are also maintained in view of the Applicant’s argument. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744